COURT OF APPEALS
                                                 SECOND DISTRICT
OF TEXAS
                                                                FORT
WORTH
 
                                                 NO.
2-10-128-CV
 
 
KENNETH J.
MAGNUSON                                                                 APPELLANT
 
                                                             V.
 
WHN PROPERTIES
L.L.C.                                                                   APPELLEE
 
                                                        ----------
 
              FROM COUNTY COURT AT LAW NO. 2 OF
DENTON COUNTY
 
                                                       ------------
 
                    MEMORANDUM OPINION[1] AND
JUDGMENT
 
                                                       ------------
 
On April 23, 2010 and May 5, 2010, we notified
appellant, in accordance with rule of appellate procedure 42.3(c), that we
would dismiss this appeal unless the $175 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court=s order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for
which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL: 
LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED: 
May 27, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No.
07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).